Exhibit 10.4

Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed.  Double asterisks denote omissions.

AMENDED AND RESTATED OPTION AND LICENSE AGREEMENT

This AMENDED AND RESTATED OPTION AND LICENSE AGREEMENT (this “Agreement”) is
made and entered into as of June 14, 2019 (the “Effective Date”) by and between
Voyager Therapeutics, Inc., a corporation organized and existing under the laws
of Delaware (“Voyager”), and Genzyme Corporation, a corporation organized and
existing under the laws of the Commonwealth of Massachusetts (“Genzyme”,
collectively with Voyager, the “Parties” and each, individually, a “Party”), and
amends and restates that certain Non-Exclusive Option and License Agreement by
and between Voyager and Genzyme (the “Original Agreement”) dated as of February
11, 2015.

WHEREAS, Voyager owns or otherwise Controls certain Patent Rights related to
recombinant adeno-associated virus vectors for use in gene therapy products; and

WHEREAS, Voyager desires to grant to Genzyme, and Genzyme wishes to obtain from
Voyager, a series of exclusive options, on a Specified Capsid-by-Specified
Capsid basis, to acquire an exclusive license under such Patent Rights so that
Genzyme may develop and commercialize Licensed Products in the Field in the
Territory on the terms and conditions set forth in this Agreement.

NOW, THEREFORE, the Parties hereto agree as follows:

1.         DEFINITIONS

1.1       “AAV” means adeno-associated virus vector.

1.2       “AAV Patent Rights” means (a) all Patent Rights that are exclusively,
or in the case of the [**] Capsids co-exclusively, Controlled by Voyager or its
Affiliates on the Effective Date or during the Capsid Option Period claiming AAV
capsid variants (including AAV capsid mutants) with respect to their use in a
Specified Indication, (b) any subsequent Patent Rights Controlled by Voyager,
the practice of which would infringe the Patent Rights set forth in clause (a),
(c) all Patent Rights exclusively, or in the case of the [**] Capsids
co-exclusively, Controlled by Voyager that claim AAV capsid variants (including
AAV capsid mutants) that claim priority to any such Patent Rights set forth in
clauses (a) and (b), and (d) all international or foreign counterparts of any of
the foregoing Patent Rights set forth in clauses (a) - (c).  The AAV Patent
Rights existing as of the Effective Date are those Patent Rights identified on
Schedule 8.2.1 (AAV Patent Rights).

1.3       “Affiliate” means, with respect to a Person, any other Person which
controls, is controlled by, or is under common control with the applicable
Person.  For purposes of this definition, “control” will mean:  (a) in the case
of corporate entities, direct or indirect ownership of at least fifty percent
(50%) of the stock or shares entitled to vote for the election of directors, or
otherwise having the power to control or direct the affairs of such Person; and
(b) in the case of










 

non-corporate entities, direct or indirect ownership of at least fifty percent
(50%) of the equity interest or the power to direct the management and policies
of such non-corporate entities.

1.4       “Bankrupt Party” has the meaning set forth in Section 3.6 (Bankruptcy
and Section 365(n)).

1.5       “Bankruptcy Code” has the meaning set forth in Section 3.6 (Bankruptcy
and Section 365(n)).

1.6       “BLA” means a Biologics License Application as described in 21 C.F.R.
§601.2.

1.7       “Calendar Quarter” means the respective periods of three (3)
consecutive calendar months ending on March 31, June 30, September 30 and
December 31 of each calendar year, provided that (a) the first Calendar Quarter
of the Term shall begin on the Effective Date and end on the first to occur of
March 31, June 30, September 30 or December 31 thereafter and the last Calendar
Quarter of the Term shall end on the last day of the Term and (b) the first
Calendar Quarter of a Royalty Term for a Licensed Product in a country shall
begin on the First Commercial Sale of a Licensed Product in such country and end
on the first to occur of March 31, June 30, September 30 or December 31
thereafter and the last Calendar Quarter of a Royalty Term shall end on the last
day of such Royalty Term.

1.8       “[**]” means [**].

1.9       “[**]” means that [**].

1.10     “[**] Capsid” has the meaning set forth in Section 2.1.1(c).

1.11     “Capsid” means a functional assembly of proteins (including fragments
and derivatives thereof), such as VP1, VP2 or VP3, which serves to package, coat
or encapsulate an AAV genome for delivery to cells.

1.12     “Capsid Option Period”  means the period beginning on the Effective
Date and ending on the last day of the Evaluation Period.

1.13     “Clinical Study” or “Clinical Studies” means any experiment that
involves administration of an experimental biologic product or drug to one or
more human subjects and that either is subject to requirements for prior
submission to a Regulatory Authority (e.g. an Investigational New Drug
application) or is not subject to requirements for prior submission to a
Regulatory Authority but the results of which are intended to be submitted later
to, or held for inspection by, a Regulatory Authority as part of an application
for a research permit or Regulatory Approval, and includes studies relating to
the safety, tolerability, pharmacological activity, pharmacokinetics, dose
ranging or efficacy of the biologic product or drug.

1.14     “Confidential Information” means any and all information and data,
including all scientific, pre-clinical, clinical, regulatory, manufacturing,
marketing, financial and commercial information or data, whether communicated in
writing or orally or by any other method, which is provided by one Party to the
other Party in connection with this Agreement.





-  2  -




 

1.15     “Control”, “Controlling” or “Controlled by” means, with respect to any
intellectual property right (including any Patent Right), the possession of
(whether by ownership or license) the ability of a Person or its Affiliates to
assign, transfer, or grant access to, or to grant a license or sublicense of,
such right as provided for in this Agreement without violating the terms of any
agreement or other arrangement with any Third Party existing at the time such
Person would be required hereunder to assign, transfer or grant another Person
such access or license or sublicense.  Notwithstanding the foregoing, with
respect to any Patent Right acquired or in-licensed after the Effective Date
(including by virtue of Voyager’s exercise of an option existing as of the
Effective Date) for which Voyager or one of its Affiliates would be required to
make payments to any Third Party in connection with the license or access
granted to Genzyme under this Agreement, such intellectual property will be
treated as “Controlled” by Voyager to the extent that, and only to the extent
that and for so long as, Genzyme agrees and does promptly pay to Voyager all
such applicable payments to such Third Party arising out of the grant and
exercise of the license to Genzyme hereunder.

1.16     “Cover”, “Covering” or “Covered” means, with respect to a particular
subject matter at issue and the relevant Patent Right, that, but for a license
granted to a Party or a Third Party under an issued claim included in such
Patent Right, the manufacture, use, sale, offer or sale or importation by such
Party of the subject matter at issue would infringe such claim.

1.17     “Development Milestone Event” has the meaning set forth in Section 4.2
(Development Milestone Payments).

1.18     “Development Milestone Payment” has the meaning set forth in Section
4.2 (Development Milestone Payments).

1.19     “Disclosing Party” has the meaning set forth in Section 7.1
(Nondisclosure Obligation).

1.20     “Dispute” means any dispute arising between the Parties in connection
with or relating to this Agreement, the transactions contemplated hereby or any
document or instrument delivered in connection herewith or therewith, other than
a dispute that is referable to an accounting firm pursuant to Section 5.4
(Audit)

1.21     “DM1” means myotonic dystrophy type 1.

1.22     “Effective Date” has the meaning set forth in the Preamble.

1.23     “Evaluation Period” means the period beginning upon the later of (a)
the end of the Selection Period and (b) Genzyme’s selection of one (1) or more
Specified Capsids  and ending upon the earlier of (y)  [**] from the end of the
Selection Period or (z) the date on which Genzyme has provided an Option
Exercise Notice for two  (2)  Specified Capsids.

1.24     “Existing In-License Agreement” means the [**] and the [**].

1.25     “FSHD” means facioscapulohumeral muscular dystrophy.





-  3  -




 

1.26     “Field” means the use of a Licensed Product to prevent, diagnose or
treat the applicable Specified Indication designated by Genzyme pursuant to
Section 2.4 (Option Exercise).

1.27     “First Commercial Sale” means, with respect to a country, the initial
sale of a Licensed Product in such country, by or on behalf of Genzyme,
following receipt of Regulatory Approval for such Licensed Product in such
country.

1.28     “First Report” has the meaning set forth in Section 2.1.1(a) (Voyager
Reports).

1.29     “Future In-License Agreement” means any agreement between Voyager (or
any of its Affiliates), on the one hand, and a Third Party, on the other hand,
pursuant to which Voyager or any of its Affiliates acquires Control, after the
Effective Date, of any AAV Patent Rights Covering a Voyager Capsid.

1.30     “GAAP” means generally accepted accounting principles as practiced in
the United States or International Financial Reporting Standards, in each case,
consistently applied.

1.31     “Genzyme” has the meaning set forth in the Preamble.

1.32     “Genzyme Indemnitees” has the meaning set forth in Section 10.2
(Indemnification by Voyager).

1.33     “Genzyme Studies” has the meaning set forth in Section 2.1.2 (Genzyme
Evaluation).

1.34     “Governmental Authority” means any applicable government authority,
court, tribunal, arbitrator, agency, department, legislative body, commission or
other instrumentality of (a) any government of any country or territory, (b) any
nation, state, province, county, city or other political subdivision thereof or
(c) any supranational body.

1.35     “HSR” has the meaning set forth in Section 2.4 (Option Exercise).

1.36     “Indemnitee” has the meaning set forth in Section 10.3 (Indemnification
Procedure).

1.37     “In-License Agreement”  means (a) any Existing In-License Agreement and
(b) any Future In-License Agreement.

1.38     “Laws” means all applicable laws, statutes, rules, regulations, orders,
judgments, injunctions, ordinances or other pronouncements having the binding
effect of law of any Governmental Authority, including if either Party is or
becomes subject to a legal obligation to a Regulatory Authority or other
Governmental Authority (such as a corporate integrity agreement or settlement
agreement with a Governmental Authority).

1.39     “Licensed AAV Patent Rights” means any and all AAV Patent Rights that
are necessary to research, develop, make, have made, import, use, or sell or
offer for sale a  Licensed Capsid in the Field.





-  4  -




 

1.40     “Licensed Capsid” means any Specified Capsid to which a license is
granted pursuant to Section 3.1.

1.41     “Licensed Product” means any product containing a Licensed Capsid.

1.42     “Losses” has the meaning set forth in Section 10.1 (Indemnification by
Genzyme).

1.43     “Net Sales” means, with respect to a Licensed Product, the aggregate
gross invoiced sales prices from sales of all units of such Licensed Product
sold by Genzyme and its Related Parties to independent Third Parties (other than
a sublicensee) after deducting, if not previously deducted, from the amount
invoiced or received:  (a) trade, quantity and cash discounts, credits or
allowances actually given; (b) returns, rejections or recalls (due to spoilage,
damage, expiration of useful life or otherwise); (c) Third Party rebates,
chargebacks, hospital buying group/group purchasing organization administration
fees or managed care organization rebates actually given; (d) rebates and
similar payments made with respect to sales paid for by any governmental or
regulatory authority such as Federal or state Medicaid, Medicare or similar
state program; (e) distribution fees and sales commissions paid to Third
Parties; (f) retroactive price reductions or billing corrections; (g) value
added, sales and use, excise and other similar taxes and surcharges, customary
transportation and insurance, custom duties, and other governmental charges; and
(h) amounts previously included in Net Sales of such Licensed Product that are
adjusted or written-off by Genzyme or its Related Parties as bad debt or
otherwise uncollectible in accordance with the standard practices of Genzyme or
its Related Parties for writing off uncollectible amounts consistently applied;
provided, however, if any such written-off amounts are subsequently collected,
such collected amounts will be included in Net Sales in the period in which they
are subsequently collected.  Such amounts will be determined from the books and
records of Genzyme or its Related Parties, maintained in accordance with
International Financial Reporting Standards or GAAP.  In the case of any sale or
other disposal for value, such as barter or counter-trade, of a Licensed
Product, or part thereof, other than in an arm’s length transaction exclusively
for cash, Net Sales shall be calculated as above on the value of the non-cash
consideration received or the fair market price (if higher) of such Licensed
Product in the country of sale or disposal, as determined in accordance with
IFRS or GAAP, as applicable Notwithstanding the foregoing, the following will
not be included in Net Sales:  (1) sales between or among Genzyme and its
Related Parties (but Net Sales will include sales to the first Third Party
(other than a sublicensee) by Genzyme or its Related Parties); (2) samples of
Licensed Product used to promote additional Net Sales, in amounts consistent
with the normal business practices of Genzyme or its Related Parties where the
Licensed Product is supplied without charge or at or below the actual
manufacturing cost thereof (without allocation of indirect costs or any
mark-up); and (3) disposal or use of Licensed Products in Clinical Studies or
under compassionate use, patient assistance, named patient use or test marketing
programs or non-registrational studies or other similar programs or studies
where the Licensed Product is supplied without charge or at or below the actual
manufacturing cost thereof (without allocation of indirect costs or any
mark-up).  In the case where a Licensed Product is sold as part of a Combination
Product in a country in the Territory, Net Sales for the Licensed Product
included in such Combination Product in such country shall be calculated as
follows:

(a)        if the Licensed Product is sold separately in such country and the
other device or active ingredient or ingredients in the Combination Product are





-  5  -




 

sold separately in such country, Net Sales for the Licensed Product shall be
calculated by multiplying actual Net Sales of such Combination Product in such
country by the fraction A/(A+B), where A is the invoice price of the Licensed
Product when sold separately in such country and B is the total invoice price of
the other device or active ingredient or ingredients in the Combination Product
when sold separately in such country;

(b)        if the Licensed Product is sold separately in such country but the
other device or active ingredient or ingredients in the Combination Product are
not sold separately in such country, Net Sales for the Licensed Product shall be
calculated by multiplying actual Net Sales of such Combination Product in such
country by the fraction A/D, where A is the invoice price of the Licensed
Product when sold separately in such country and D is the invoice price of the
Combination Product in such country;

(c)        if the Licensed Product is not sold separately in such country but
the other device or active ingredient or ingredients in the Combinations Product
are sold separately in such country, Net Sales for the Licensed Product shall be
calculated by multiplying actual Net Sales of such Combination Product by the
fraction 1 - (B/D), where B is the invoice price of the other device or active
ingredient or ingredients in the Combination Product when sold separately in
such country and D is the invoice price of the Combination Product in such
country; or

(d)        if neither the Licensed Product nor the other device or active
ingredient or ingredients in the Combination Product are sold separately in such
country, the Parties shall determine Net Sales for the Licensed Product in such
Combination Product by mutual agreement based on the relative contribution of
the Licensed Product and each other device or active ingredient to the
Combination Product, and shall take into account in good faith any applicable
allocations and calculations that may have been made for the same period in
other countries.

For purposes of this Section 1.43  “Combination Product” means a product that
includes a device for delivery or at least one active ingredient other than a
Licensed Product.

1.44     “Non-Bankrupt Party” has the meaning set forth in Section 3.6
(Bankruptcy and Section 365(n)).

1.45     “Option” has the meaning set forth in Section 2.3 (Option Grant).

1.46     “Option Exercise Notice” has the meaning set forth in Section 2.4
(Option Exercise).

1.47     “Option Exercise Payment” has the meaning set forth in Section 4.1
(Option Exercise Payment).

1.48     “Party” or “Parties” has the meaning set forth in the Preamble.





-  6  -




 

1.49     “Patent Rights” means (a) all issued patents (including any extensions,
restorations by any existing or future extension or registration mechanism
(including patent term adjustments, patent term extensions, supplemental
protection certificates or the equivalent thereof), substitutions,
confirmations, re-registrations, re-examinations, reissues, patents and patent
claims maintained after post grant examination (including inter partes review,
post grant review or opposition proceeding) and patents of addition); (b) patent
applications (including all provisional applications, substitutions, requests
for continuation, continuations, continuations-in-part, divisionals and
renewals); (c) inventor’s certificates; and (d) all equivalents of the foregoing
in any country or transnational intellectual property organization of the world.

1.50     “Person” means any natural person, corporation, unincorporated
organization, partnership, association, sole proprietorship, joint stock
company, joint venture, limited liability company, trust or government,
Governmental Authority or any other similar entity.

1.51     “Phase III Study” means a study in humans of the efficacy and safety of
a product, which is prospectively designed to demonstrate statistically whether
such product is effective and safe for use in a particular indication in a
manner sufficient (alone or together with one or more other such studies) to
file an application for Regulatory Approval for the product, as further defined
in 21 C.F.R.  § 312.21(c) (or the equivalent thereof outside the United States).

1.52     “Pompe Disease”  means Glycogen Storage Disease II, caused by a
variation in the GAA gene.

1.53     “Receiving Party” has the meaning set forth in Section 7.1
(Nondisclosure Obligation).

1.54     “Regulatory Approval” means any and all approvals, licenses,
registrations or authorizations of any Regulatory Authority that are necessary
for the marketing and sale of a product in a country or group of countries.

1.55     “Regulatory Authority” means any Governmental Authority involved in
granting approvals for the development, manufacturing, commercialization,
reimbursement or pricing of Licensed Products, including the United States Food
and Drug Administration, the European Medicines Agency, the Japanese Ministry of
Health, Labour and Welfare and the Pharmaceuticals and Medical Devices Agency in
Japan.

1.56     “Reimbursement Approval” means, with respect to a Licensed Product, the
receipt by Genzyme or a Related Party of Genzyme of authorization for
reimbursement of or funding of such Licensed Product in the national health
service or insurance from the national-level Governmental Authority responsible
for authorizing reimbursement for or determining pricing for, pharmaceutical
products in such country or national regulatory jurisdiction.

1.57     “Related Parties” means:  (a) with respect Voyager and its Affiliates;
and (b) with respect to Genzyme, its Affiliates and its permitted sublicensees
hereunder.

1.58     “ROFN Notice” has the meaning set forth in Section 2.1.1(d).





-  7  -




 

1.59     “Royalty Term” means on a Licensed Product-by-Licensed Product and
country-by-country basis, the period commencing with the First Commercial Sale
of such Licensed Product in a country and continuing until the expiration of the
last Valid Claim of the Licensed AAV Patent Rights Covering the manufacture,
use, offer for sale, sale or importation of such Licensed Product in the country
of sale.

1.60     “Sales Milestone Event” has the meaning set forth in Section 4.3 (Sales
Milestone Payments).

1.61     “Sales Milestone Payment” has the meaning set forth in Section 4.3
(Sales Milestone Payments).

1.62     “Second Report” has the meaning set forth in Section 2.1.1(a) (Voyager
Reports).

1.63     “Selection Period” means the period beginning on the Effective Date and
ending upon the earlier of (a) [**] after the delivery of the Second Report by
Voyager or (b) the date on which Genzyme has selected four (4) Voyager Capsids
for internal evaluation pursuant to Section 2.1.2 (Genzyme Evaluation).

1.64     “Specified Capsid” means any Voyager Capsid that Genzyme selects for
evaluation during the Evaluation Period pursuant to Section 2.1.2  (Genzyme
Evaluation) or Section 2.1.3  (Additional Selections).

1.65     “Specified Indication” means (a) Pompe Disease or (b) the indication
designated pursuant to Section 2.2 (Identification of Second Specified
Indication), in each case ((a) or (b))  as designated by Genzyme pursuant to
Section 2.4 (Option Exercise). For the avoidance of doubt, upon designation
pursuant to Section 2.2 (Identification of Second Specified Indication), there
shall be two (2) potential Specified Indications, and the second such Specified
Indication shall be one of DM1 or FSHD.

1.66     “Step-Down Product” means, with respect to a Licensed Product in a
country, a product introduced in such country by a Person other than Genzyme or
its Affiliates that (a) includes the same or substantially the same transgene as
such Licensed Product and has obtained Regulatory Approval by a Regulatory
Authority pursuant to a process that relies on pivotal safety or efficacy data
from such Regulatory Authority’s previous grant of Regulatory Approval for such
Licensed Product; or (b) otherwise meets the criteria for constituting a
“biosimilar” or “interchangeable” product pursuant to Section 351(k) of the
Public Health Service Act (42 U.S.C. § 262(k)) or EMA Directive 2001/83/EC or
any successors thereto.

1.67     “Term” has the meaning set forth in Section 9.1 (Term).

1.68     “Territory” means worldwide.

1.69     “Third Party” means any Person that is not a Party or an Affiliate of a
Party.

1.70     “[**]” that [**].

1.71     “[**]” means [**].





-  8  -




 

1.72     “Valid Claim” means (a) a claim of an issued and unexpired patent
within the Licensed AAV Patent Rights, which claim has not been revoked or held
unenforceable, unpatentable or invalid by a decision of a court or other
governmental agency of competent jurisdiction and that has not been abandoned,
disclaimed, denied or admitted to be invalid or unenforceable through reissue,
re-examination or disclaimer or otherwise; or (b) a claim of a patent
application within the Licensed AAV Patent Rights that has been pending less
than [**] from the date of filing of the earliest patent application from which
such patent application claims priority, which claim has not been cancelled,
withdrawn or abandoned or finally rejected by an administrative agency action
from which no appeal can be taken.

1.73     “Voyager” has the meaning set forth in the Preamble.

1.74     “Voyager Capsid”  means (a) initially, a Capsid that is (i) owned by
Voyager or (ii) exclusively, or, solely in the case of the [**], co-exclusively,
Controlled by Voyager, in each case ((i) and (ii)) for use in Pompe Disease,
DM1, or FSHD and, (b) from and after determination of the second Specified
Indication pursuant to Section 2.2 until the end of the Selection Period, means
a Capsid that is (i) owned by Voyager or (ii) exclusively or, solely in the case
of the [**], co-exclusively Controlled by Voyager, in each case ((i) and (ii))
for use in a Specified Indication.

1.75     “Voyager Indemnitees” has the meaning set forth in Section 10.1
(Indemnification by Genzyme).

1.76     “Voyager In-Licensed Capsid” has the meaning set forth in Section
2.1.1(b) (Voyager Reports).

1.77     “Voyager Studies”  means any non-human animal studies using a Specified
Capsid conducted by or on behalf of Voyager during each [**] period after the
Effective Date until the end of the Evaluation Period.

1.78     “Voyager Reports” has the meaning set forth in Section 2.1.1(a)
(Voyager Reports).

2.         OPTION

2.1       Reports and Evaluation.

2.1.1    Voyager Reports.

(a)        Voyager shall provide to Genzyme written reports summarizing the
result of its research and development activities,  with respect to Voyager
Capsids (the “Voyager Reports”) on or before [**] (the “First Report”) and [**]
(the “Second Report”). The form and substance of the Voyager Reports shall
follow the requirements set forth on Schedule 2.1.1 (Voyager Reports).

(b)        Voyager shall provide copies of any In-License Agreements for any
in-licensed Voyager Capsid referenced in a  Voyager Report (each, a “Voyager
In-Licensed Capsid”) if requested by Genzyme following receipt of such





-  9  -




 

Voyager Report, subject to the confidentiality provisions of such In-License
Agreement and redaction by Voyager of sensitive information not relevant to
rights or obligations pertaining to potential sublicense by Genzyme.  If during
the Selection Period Voyager acquires exclusive rights to a Voyager In-Licensed
Capsid that was previously excluded from a Voyager Report because Voyager did
not have exclusive rights to such Voyager In-Licensed Capsid, then Voyager shall
notify Genzyme in writing within [**] of acquiring such exclusive rights and
shall provide the information required under this Section 2.1.1.

(c)        In recognition of the proprietary nature of the information shared in
the Voyager Reports related to Voyager Capsids Covered by Patent Rights Licensed
to Voyager under the [**]  (each, a “[**] Capsid”), Genzyme covenants not to
license rights to use any [**] Capsid in a Specified Indication from a Third
Party, in lieu of the license rights it could have otherwise obtained to such
[**] Capsids in the Specified Indications under this Agreement.

(d)        Beginning on the Effective Date and continuing until the [**]
thereof, if Genzyme intends to obtain a license from a Third Party for a [**]
Capsid in an indication other than a Specified Indication, Genzyme shall provide
written notice to Voyager of such intention and Voyager shall have the right,
within [**] after receiving such notice, to submit to Genzyme written notice
that it elects to negotiate a transaction with respect to such [**] Capsid (the
“ROFN Notice”). In such event, Genzyme and Voyager shall use good faith efforts
to finalize a definitive license agreement for such [**] Capsid within [**] of
such ROFN Notice; provided that if either Voyager does not provide such written
notice within such [**] period or, or Voyager provides such notice of interest
but for any reason Genzyme and Voyager do not enter into a definitive agreement
within the [**] negotiation period, Genzyme shall be free to enter into an
agreement with Third Party(ies) relating to any [**] Capsid, without further
obligation to Voyager.

2.1.2    Genzyme Evaluation. During the Selection Period, Genzyme may select up
to four (4) Voyager Capsids (or such greater number as mutually agreed by the
Parties) to evaluate in non-human animal studies (the “Genzyme Studies”),
henceforward a Specified Capsid, by providing written notice to Voyager
identifying which Voyager Capsid(s) Genzyme has chosen to evaluate.  Upon
selection of a Voyager Capsid for evaluation, Voyager hereby grants to Genzyme,
during the Evaluation Period, a non-exclusive, royalty-free,  non-transferable,
and sublicensable (solely to Third Party contract research organizations)
license under the AAV Patent Rights to conduct or have conducted the Genzyme
Studies, subject to the provisions of Section 3.3.1.  Every [**] after the
Effective Date until the end of the Evaluation Period and upon the end of the
Evaluation Period if that does not otherwise occur at a [**] interval, each
Party will provide the other Party a  written report summarizing the data listed
on Schedule 2.1.2 related to, as applicable, the Genzyme Studies or the Voyager
Studies as they pertain to the Specified Capsids conducted during such [**]
period to the extent such data has been generated by a Party.





-  10  -




 

Within [**] after delivery of the report outlined on Schedule 2.1.2 (or as
otherwise agreed by the Parties),  the Parties will discuss (either via
teleconference or face-to-face) the contents of such report.

2.1.3    Additional Selections.  Genzyme may select up to two (2) additional
Voyager Capsids in addition to the four (4) Voyager Capsids available under
Section 2.1.2 (Genzyme Evaluation) for evaluation under Section 2.1.2 (Genzyme
Evaluation);  provided, that Genzyme must select the additional Voyager Capsids
prior to the end of the Selection Period. Genzyme shall pay to Voyager [**]
dollars ($[**])  for each Voyager Capsid selected pursuant to this Section 2.1.3
 (Additional Selections). For the avoidance of doubt, no more than six (6)
Voyager Capsids may be selected for evaluation under this Agreement.

2.2       Identification of Second Specified Indication.  No later than at the
time of the delivery of the First Report, Voyager will determine in its sole
discretion if DM1 will be permitted to be the second Specified Indication and
provide Genzyme with written notice of its determination. If Voyager determines
that DM1 will not be the second Specified Indication and so notifies Genzyme in
writing, FSHD shall be the second Specified Indication.  If Voyager does not
provide Genzyme written notice that DM1 will not be permitted to be the second
Specified Indication by the time of delivery of the First Report,  Genzyme may,
in its sole discretion, select one (1) of DM1 or FSHD as the second Specified
Indication and shall notify Voyager of its selection within [**] following
delivery of the First Report by Voyager.

2.3       Option Grant.  Voyager hereby grants to Genzyme a series of exclusive
options (each, an “Option”) under which Genzyme shall have the right, but not
the obligation, to take a license under Section 3.1 (License to Genzyme) to any
Specified Capsid, subject to the terms and conditions of this Agreement.

2.4       Option Exercise.  Genzyme may exercise an Option at any time during
the Capsid Option Period by providing written notice to Voyager of such exercise
(the “Option Exercise Notice”), which Option Exercise Notice shall specify (i)
the applicable Specified Indication and Specified Capsid to which such Option
applies and (ii) that the exercise of the Option does not, in Genzyme’s good
faith assessment based on advice from specialized counsel, trigger reporting
requirements under the Hart-Scott-Rodino Antitrust Improvement (“HSR”) Act;
 provided, however, that Genzyme may exercise such Options with respect to no
more than one (1) Specified Capsid per Specified Indication; and provided,
further, that if Genzyme concludes filings under the HSR Act are required, (A)
Genzyme will notify Voyager of its conclusion and the parties will use
reasonable best efforts to make the requisite filings as promptly as possible,
and in any event no later than [**] after the notice, and collaborate with each
other in taking appropriate steps to achieve termination of the applicable
waiting periods under the HSR Act as promptly as possible; and (B) the
effectiveness of the license granted under Section 3.1 shall be suspended until
expiration or termination of the applicable waiting periods under the HSR Act.
 For the avoidance of doubt, Genzyme may exercise both Options for the same
Specified Capsid for use in each of the Specified Indications and such election
shall count as two (2) Option exercises.





-  11  -




 

3.         LICENSE GRANT

3.1       License to Genzyme.  Subject to the terms and conditions of this
Agreement, effective upon exercise of an Option by Genzyme with respect to a
Specified Capsid for a Specified Indication in accordance with Section 2.4
(Option Exercise), Voyager hereby grants to Genzyme, during the Term, an
exclusive (even as to Voyager and its Affiliates), royalty-bearing and
sublicensable (solely in accordance with Section 3.2 (Sublicenses)) license
under the Licensed AAV Patent Rights with respect to such Specified Capsid,
henceforth a Licensed Capsid, to make, have made, use (including, for purposes
of clarity, research and development), sell, offer for sale, import, export and
otherwise exploit Licensed Products containing such Licensed Capsid within the
Field and in the Territory.

3.2       Sublicenses.  Genzyme will have the right to sublicense any of the
rights granted to it pursuant to Section 3.1 (License to Genzyme) through
multiple tiers to any Third Party; provided that Genzyme may not sublicense any
rights within the Licensed AAV Patent Rights other than on an exclusive basis
and solely for use in connection with a Licensed Product that is Covered by
intellectual property Controlled by Genzyme or its Affiliates.  Each such
sublicense must be subject to a written agreement that is consistent with the
terms of this Agreement.  Genzyme will provide notice and a copy of each such
written agreement to Voyager within [**] of executing same, which may be
redacted to remove confidential information of either party.  Genzyme will be
responsible for the failure by any of its sublicensees to comply with the
relevant restrictions, limitations and obligations contained in this Agreement,
and any uncured material breach of this Agreement by any such sublicensee will
be deemed to be an uncured material breach of this Agreement by Genzyme;
provided that Genzyme will be permitted to cure such breach in accordance with
Section 9.3 (Termination for Material Breach).

3.3       In-License Agreements.

3.3.1    Genzyme acknowledges that the licenses granted by Voyager hereunder may
include sublicenses under certain licenses granted to Voyager or its Affiliates
pursuant to In-License Agreements, and that such sublicenses are subject to the
applicable terms of such In-License Agreements, the scope of the licenses
granted to Voyager or the applicable Affiliate thereunder and the rights granted
to or retained by the Third Party counterparties and any other Third Parties
(including Governmental Authorities). If the Specified Capsids or Licensed
Capsids, as applicable at any given time, are Covered by Patent Rights licensed
to Voyager under In-License Agreements, Genzyme covenants to comply with, and to
cause its sublicensed Affiliates and to require its sublicensees to comply with,
the applicable In-License Agreements, pursuant to their terms (including with
respect to the research license granted in Section 2.1.2 (Genzyme Evaluation)).
Without limiting the generality of the foregoing, if the Specified Capsids or
Licensed Capsids, as applicable at any given time, are Covered by Patent Rights
licensed to Voyager under an Existing In-License Agreement, then Genzyme shall
comply with the provisions of such Existing In-License Agreement identified on
Schedule 3.3.1.  To the extent there is a conflict between any of the terms of
any In-License Agreement and the rights granted to Genzyme hereunder the terms
of such In-License Agreement shall control with respect to the AAV Patent Rights
licensed to Voyager under such In-License Agreement.





-  12  -




 

3.3.2    Genzyme shall reimburse Voyager for any payment obligation incurred by
Voyager under an In-License Agreement related to a Licensed Product or Genzyme’s
activities hereunder, including but not limited to royalties and milestone
payments relating to a Licensed Product,  subject (in the case of Future
In-License Agreements) to Section 4.8 (Anti-Stacking), provided that in each
case the relevant financial terms of such In-License Agreement giving rise to
such payment obligations were provided to Genzyme prior to its exercise of the
Option with respect thereto to the extent such In-License Agreement was executed
prior to Genzyme’s exercise of the Option.

3.3.3    If and for so long as the Specified Capsids or Licensed Capsids, as
applicable at any given time, are Covered by Patent Rights licensed to Voyager
under the [**],  Voyager will (i) not amend, or otherwise modify or permit to be
amended or modified,  the [**] as it pertains to the Specified Indications (or,
before the second Specified Indication is determined, as it pertains to DM1 or
FSHD) in any way which would reasonably be expected to adversely affect the
rights of Genzyme hereunder  without Genzyme’s prior written consent, and (ii)
provide written notice to Genzyme if (x) Voyager receives a notice of
termination from or submits a notice of termination to [**] regarding the [**]
and (y) the [**] is terminated, indicating in such notice that Genzyme will
thereafter be obligated to render to [**] all consideration that Genzyme would
have owed to Voyager under this Agreement.

3.4       Rights of Affiliates.  Genzyme may exercise its rights and perform is
obligations under this Agreement directly through one or more of its
Affiliates.  Genzyme’s Affiliates will have the benefit of all rights of Genzyme
under this Agreement.  Accordingly, in this Agreement “Genzyme” will be
interpreted to mean “Genzyme and/or its Affiliates” where necessary to give
Genzyme’s Affiliates the benefit of the rights provided to Genzyme in this
Agreement, including the license granted pursuant to Section 3.1 (License to
Genzyme) hereof; provided, however, that Genzyme will remain responsible
hereunder for the acts and omissions of its Affiliates.

3.5       Retained Rights.  Genzyme acknowledges and agrees that:  (a) the
licenses granted hereunder are exclusive only within the Specified Indications;
(b) Voyager retains the right to use the Licensed AAV Patent Rights for any
other purpose; and (c) Voyager may license the Licensed AAV Patent Rights to
Third Parties for use outside the Specified Indications.

3.6       Bankruptcy and Section 365(n).  All rights and licenses granted under
or pursuant to this Agreement by Voyager to Genzyme, including those set forth
in Section 3.1 (License to Genzyme), are and will otherwise be deemed to be, for
purposes of Section 365(n) of Title 11 of the United States Code (the
“Bankruptcy Code”), licenses of right to “intellectual property” as defined
under Section 101 of the Bankruptcy Code.  The Parties agree that each Party,
its Affiliates and its and their respective sublicensees, as sublicensees of
such rights under this Agreement, will retain and may fully exercise all of its
and their rights and elections under the Bankruptcy Code and any foreign
counterpart thereto.  The Parties further agree that upon commencement of a
bankruptcy proceeding by or against a Party (the “Bankrupt Party”) under the
Bankruptcy Code, the other Party (the “Non-Bankrupt Party”) will be entitled to
a complete duplicate of, or complete access to (as the Non-Bankrupt Party deems
appropriate), all such intellectual property and all embodiments of such
intellectual property.  Such intellectual property and all embodiments of such
intellectual property will be promptly delivered to the Non-Bankrupt Party:  (a)
upon any





-  13  -




 

such commencement of a bankruptcy proceeding and upon written request by the
Non-Bankrupt Party, unless the Bankrupt Party elects to continue to perform all
of its obligations under this Agreement; or (b) if not delivered under (a)
above, upon the rejection of this Agreement by or on behalf of the Bankrupt
Party and upon written request by the Non-Bankrupt Party.  The Bankrupt Party
(in any capacity, including debtor-in-possession) and its successors and assigns
(including any trustee) agree not to interfere with the exercise by the
Non-Bankrupt Party or its Affiliates of its rights and licenses to such
intellectual property in accordance with this Agreement, and agrees to assist
the Non-Bankrupt Party and its Affiliates in obtaining such intellectual
property and such embodiments of intellectual property in the possession or
Control of Third Parties as are reasonably necessary or desirable for the
Non-Bankrupt Party to exercise such rights and licenses in accordance with this
Agreement.  The foregoing provisions are without prejudice to any rights the
Non-Bankrupt Party may have arising under the Bankruptcy Code or other
applicable Laws.  Further, each Party agrees and acknowledges that all payments
by Genzyme to Voyager hereunder, other than royalties pursuant to Section 4.4
(Royalty Payments), do not constitute royalties within the meaning of Section
365(n) of the Bankruptcy Code.

3.7       No Implied Rights.  Except as expressly provided in this Agreement, no
rights are granted to either Party hereunder, and no additional rights will be
deemed granted to either Party by implication, estoppel or otherwise, with
respect to any intellectual property rights.  All rights not expressly granted
by either Party to the other hereunder are reserved.

4.         CONSIDERATION

4.1       Option Exercise Payment.  Each time Genzyme exercises an Option
pursuant to Section 2.4 (Option Exercise) for a Specified Capsid, Genzyme shall
pay the following non-refundable, non-creditable payments to Voyager (each
“Option Exercise Payment”):

Number of Options Exercised for Specified Capsid

Option Exercise Payment

First time Option is exercised for such Specified Capsid

$1,000,000

Second time Option is exercised for such Specified Capsid

$1,000,000

 

Genzyme shall pay each Option Exercise Payment within [**] after receipt of an
invoice from Voyager for such Option Exercise Payment after the date on which
Genzyme provides the applicable Option Exercise Notice.

4.2       Development Milestone Payments.  Genzyme shall provide Voyager with
written notice of the achievement by Genzyme or any of its Related Parties of
any development milestone event for each Licensed Product within the Field
(each, a “Development Milestone Event”) set forth below in this Section 4.2
within [**] after such event has first occurred; provided, however, that Genzyme
shall inform Voyager of such event prior to any public disclosure of such event
by Genzyme.  Voyager shall invoice Genzyme within [**] of receipt of such
written notice by Voyager, and Genzyme shall pay the associated  development
milestone payment (each, a “Development Milestone Payment”) within [**] of the
receipt of such invoice.

 

Development Milestone Event

Development Milestone Payment

[**]

[**]

[**]

[**]





-  14  -




 

For each Licensed Product, each Development Milestone Payment will be payable
only once, regardless of the number of times with respect to any such Licensed
Product the specified Development Milestone occurs.

4.3       Sales Milestone Payments.  On a Specified Indication-by-Specified
Indication basis, Genzyme will pay to Voyager a one-time, non-refundable,
non-creditable payment of twenty million dollars ($20,000,000) (the “Sales
Milestone Payment”) when aggregate Net Sales for all Licensed Products in such
Specified Indication in the Territory during the Royalty Term reaches [**]
dollars ($[**]) (the “Sales Milestone Event”).  Genzyme shall provide Voyager
with written notice of the achievement during the Royalty Term by Genzyme or any
of its Related Parties of the Sales Milestone Event within [**] after the end of
the Calendar Quarter in which such event has occurred.  Voyager shall invoice
Genzyme within [**] of receipt of such written notice by Genzyme, and Genzyme
shall remit the Sales Milestone Payment within [**] of the receipt of such
invoice.  For each Specified Indication, the Sales Milestone Payment will be
payable only once, regardless of the number of times with respect to each such
Specified Indication a  [**] dollar ($[**]) Net Sales increment subsequently
occurs.

4.4       Royalty Payments.  On a Licensed Product-by-Licensed Product basis,
Genzyme will pay to Voyager, during the Royalty Term, on a quarterly basis for
the immediately preceding Calendar Quarter, tiered royalties based on the
Territory-wide annual Net Sales of Licensed Products Covered by a Valid Claim at
the rates specified below.

 

Annual Net Sales Level

Marginal Royalty Rate

Less than $[**]

[**]%

$[**] to [**]

[**]%

$[**] to $[**]

[**]%

Greater than $[**]

[**]%

 

Royalties payable on annual Net Sales of a Licensed Product will be paid at the
rate applicable to that portion of Net Sales within each of the Net Sales levels
(above).  For example, if Genzyme receives [**] in Net Sales of a Licensed
Product in a given calendar year, then the royalties payable by Genzyme under
this Section 4.4 (Royalty Payments) during such calendar year would be
calculated as follows:

Royalties =      [**]

 

Following expiration of the applicable Royalty Term for a given Licensed Capsid
in a given country, no further royalties will be payable with respect to sales
of Licensed Products containing such Licensed Capsid in such county and,
thereafter, the licenses granted to Genzyme under Section 3.1 (License to
Genzyme) with respect to such Licensed Product in such country will
automatically become fully paid-up, perpetual, irrevocable and royalty-free.

4.5       Consideration Due.  For the purposes of this Section 4
(Consideration), any Licensed Product that contains the same Licensed Capsid for
the same Specified Indication will constitute one and the same Licensed Product.





-  15  -




 

4.6       No Multiple Royalties.  No multiple royalties will be due to Voyager
because a Licensed Product is Covered by more than one AAV Patent Right.

4.7       Step-Down Adjustment.  If, on a country-by-country basis at any time
during the Royalty Term, both (a) one or more Third Parties have received
Regulatory Approval to sell in such country a Step-Down Product with respect to
such Licensed Product and (b) Genzyme’s Net Sales of such Licensed Product in
such country during any [**] following the date on which such Step-Down Product
is first commercially available in such country are less than [**] percent
([**]%) of Genzyme’s Net Sales of such Licensed Product in such country during
the [**] immediately preceding to the date on which such Step-Down Product is
first commercially available in such country, then the royalties payable
pursuant to Section 4.4 (Royalty Payments) on the Net Sales of such Licensed
Product in such country shall thereafter be reduced to [**] percent ([**]%) of
the amounts otherwise payable pursuant to Section 4.4 (Royalty Payments) with
respect to such Licensed Product in such country.

4.8       Anti-Stacking.  Genzyme may reduce the amount of royalties payable
under this Agreement with respect to any Licensed Product on a
country-by-country basis by up to [**] percent ([**]%) of the amounts (i)
payable by Genzyme to any Third Party in consideration for a license, granted to
Genzyme after the Effective Date, to any Patent Right which Covers or is
necessary for use in the development, manufacture or commercialization of such
Licensed Product in such country or (ii) payable by Genzyme with respect to a
Future In-License Agreement pursuant to Section 3.3.2;  provided, however, that
the royalties payable under this Agreement with respect to such Licensed Product
will not be reduced in any such event below [**] percent ([**]%) of the amounts
otherwise payable under this Agreement by applying the reduction set forth in
this Section 4.8 (Anti-Stacking); and provided, further, that if any of such
amounts cannot be offset against royalties due with respect to such Licensed
Product for any given royalty period due to the preceding proviso, such unused
amount may be carried forward and offset against royalties due with respect to
such Licensed Product in future royalty periods. For avoidance of doubt, no
reduction will be made under this Section 4.8 (Anti-Stacking) for amounts
payable by Genzyme with respect to an Existing In-License Agreement pursuant to
Section 3.3.2.

4.9       Payment of Back Royalties.  If Genzyme would owe a royalty payment to
Voyager under Section 4.4 (Royalty Payments) but for a decision by a court or
other governmental agency of competent jurisdiction holding an issued patent
claim unenforceable, unpatentable or invalid and if such decision is later
vacated or reversed by a final nonappealable decision by a court or other
governmental agency of competent jurisdiction, Voyager may invoice Genzyme for
such unpaid royalty payments after such decision is vacated or reversed and
Genzyme shall make any such unpaid royalty payments to Voyager within [**] after
receipt of such invoice.

5.         REPORTS; RECORD KEEPING; AUDIT

5.1       Royalty Reports.  During the Term, following the First Commercial Sale
of any Licensed Product by or on behalf of a Genzyme under this Agreement,
Genzyme will furnish to Voyager a written report within [**] after the end of
each calendar quarter showing, on a Licensed Product-by-Licensed Product basis,
the Territory-wide Net Sales of each such Licensed Product and Genzyme’s
calculation of the royalties and Sales Milestone Payments payable under this
Agreement with respect to such Licensed Product.  Royalties shown to have
accrued by each





-  16  -




 

royalty report will be due and payable [**] following the date such royalty
report is due. Notwithstanding the foregoing, Genzyme agrees that to the extent
that an In-License Agreement applicable to a given Licensed Capsid requires more
thorough or more frequent reporting or requires that reports be provided on a
different timeline than that set forth in this Section 5.1, Voyager shall notify
Genzyme of the deadline and content of such reports, and Genzyme shall use
reasonable efforts to provide such reports to Voyager as requested by Voyager no
less [**] prior to the date that Voyager is required to submit such report
pursuant to the applicable In-License Agreement; provided however that in no
event shall Genzyme be required to provide any report regarding Net Sales of a
Licensed Product prior to [**] following the end of the Calendar Quarter in
which such Net Sales occurred.

5.2       Currency; Payment Method; Exchange Rate.  All payments to be made
under this Agreement will be made in United States dollars and will be paid by
bank wire transfer in immediately available funds to such bank account in the
United States as may be designated in writing by the receiving Party from time
to time.  In the case of Net Sales made or expenses incurred by a Party and its
Related Parties in currencies other than United States dollars during a calendar
quarter, the rate of exchange to be used in computing the amount of United
States dollars due will be the rate of exchange utilized by such Party in its
worldwide accounting system and calculated in accordance with GAAP.

5.3       Taxes.  If a timely and appropriately completed and executed Internal
Revenue Service Form W-9 is provided by Voyager to Genzyme, the Parties
acknowledge and agree that no United States tax withholding will be applied with
respect to any payments due under Section 4 (Consideration).  Genzyme will use
reasonable efforts to minimize tax withholdings on payments made to Voyager. 
Notwithstanding such efforts, if Genzyme concludes that tax withholdings under
the Laws of any country are required with respect to payments to Voyager, then
Genzyme will first notify Voyager and provide Voyager with [**] to determine
whether there are actions Genzyme can undertake to avoid such withholding. 
During this notice period, Genzyme will refrain from making such payment until
Voyager instructs Genzyme that:  (a) Voyager intends to take actions
(satisfactory to both Parties) that will obviate the need for such withholding,
in which case Genzyme will make such payment only after it is instructed to do
so by Voyager; or (b) Genzyme should make such payment and withhold the required
amount and pay it to the appropriate Governmental Authority.  Notwithstanding
the foregoing, if, as a result of (i) a permitted assignment of this Agreement
(in whole or in part) by Genzyme to an Affiliate or a Third Party outside of the
United States or (ii) the exercise by Genzyme of its rights under this Agreement
(in whole or in part) through an Affiliate or Third Party outside of the United
States (or the direct exercise of such rights by an Affiliate of such Party
outside of the United States), foreign withholding tax in excess of the foreign
withholding tax amount that would have been payable by Genzyme in the absence of
such assignment or exercise of rights becomes payable with respect to amounts
due to Voyager hereunder or thereunder, such amounts owed by Genzyme to Voyager
shall be increased so that the amount actually paid by Genzyme to Voyager equals
the amount that would have been payable to Voyager by Genzyme in the absence of
such excess withholding (after withholding of the excess withholding tax and any
additional withholding tax on such increased amount).  However, if a similar
assignment or exercise of rights described in (i) or (ii) of the preceding
sentence by Voyager results in foreign withholding tax in excess of the foreign
withholding tax amount that would have been payable in the absence of such
assignment or exercise of rights to Voyager, any amount due to Voyager shall not
be increased for such excess





-  17  -




 

withholding and, subject to the terms of this Agreement, the required amount
shall be withheld and submitted to the appropriate Governmental Authority.  In
all cases, whether or not there has been a permitted assignment of this
Agreement by Genzyme or the exercise by Genzyme of its rights under this
Agreement through an Affiliate or Third Party, (A) Genzyme shall promptly
provide Voyager with copies of receipts or other evidence reasonably required
and sufficient to allow Voyager to document such tax withholdings adequately for
purposes of claiming foreign tax credits and similar benefits, (B) the Parties
shall cooperate reasonably in completing and filing documents required under the
provisions of any applicable tax Laws or under any other applicable Law, in
connection with the making of any required tax payment or withholding payment,
or in connection with any claim to a refund of or credit for any such payment,
and (C) the Parties shall cooperate to minimize such taxes in accordance with
applicable Laws, including using reasonable efforts to access the benefits of
any applicable treaties.

5.4       Audit.

5.4.1    On a Licensed Product-by-Licensed Product basis, upon the written
request of Voyager, and not more than [**], Genzyme and its Related Parties will
permit an independent certified public accounting firm of
internationally-recognized standing selected by Voyager and reasonably
acceptable to Genzyme, at Voyager’s expense (except as set forth below), to have
access during normal business hours to such of the records of the Genzyme and
its Related Parties as may be reasonably necessary to verify the accuracy of the
amounts payable to Voyager hereunder with respect to such Licensed Product for
any calendar year ending not more than [**] prior to the date of such request
for the sole purpose of verifying the basis and accuracy of payments made under
this Agreement with respect to such Licensed Product.  Notwithstanding the
foregoing, Voyager may not make more than [**],  provided that a request may
cover multiple Licensed Products.

5.4.2    If any audit performed under this Section 5.4 (Audit) results in the
discovery of a discrepancy (a) to Voyager’s detriment, then Genzyme will pay to
Voyager the amount of such discrepancy within [**] of Genzyme’s receipt of the
accounting firm’s written report so concluding; or (b) to Genzyme’s detriment,
then Genzyme will credit the amount of such discrepancy against future monies
owed to Voyager under this Agreement; provided that, if there no future monies
are due to Voyager, then Voyager will pay to Genzyme the amount of such
discrepancy within [**] of Voyager’s receipt of the accounting firm’s written
report so concluding.  The fees charged by such accounting firm will be paid by
Voyager, unless such discrepancy represents an underpayment by Genzyme of at
least [**] percent ([**]%), on a Licensed Product-by-Licensed Product basis, of
the total amounts due with respect to such Licensed Product in the audited
period, in which case such fees will be paid by Genzyme.

5.4.3    Unless an audit has been commenced prior to and is ongoing upon the
[**], the calculation of royalties and other payments payable with respect to
such year will be binding and conclusive upon both Parties, and each Party and
its Related Parties will be released from any further liability or
accountability with respect to such royalties for such year.





-  18  -




 

5.4.4    Voyager will cause its accounting firm to enter into a confidentiality
agreement with Genzyme or its Related Parties obligating it to retain all
financial information subject to review under this Section 5.4 (Audit) (or under
any sublicense agreement) in confidence pursuant to such confidentiality
agreement, which terms will be no less stringent than the provisions of Section
7 (Confidentiality) hereof.  All reports delivered by the accounting firm
pursuant to this Section 5.4 (Audit) will be the Confidential Information of
Genzyme.

6.         PROSECUTION, MAINTENANCE AND ENFORCEMENT

6.1       Prosecution of Licensed AAV Patent Rights.

6.1.1    Voyager will have the exclusive right, but not obligation, to prepare,
file, prosecute, maintain and extend the Licensed AAV Patent Rights at Voyager’s
sole cost and through counsel of Voyager’s choosing.

6.1.2    With respect to any Licensed AAV Patent Right that is a patent
application that (i) first discloses the amino acid or nucleic acid sequence of
a Licensed Capsid or (ii) first contains a claim that specifically claims the
amino acid or nucleic acid sequence of a Licensed Capsid, Voyager will, in
consultation with Genzyme and to the extent that the original disclosure of the
relevant Licensed AAV Patent Right allows, take all steps reasonably available
in order to establish divisional or similar applications that solely claims the
sequence of a Licensed Capsid  (“Designated Patent Rights”).

6.1.3    With respect to Designated Patent Rights, Voyager will: (a) provide
Genzyme with copies of, and an opportunity to review and comment upon, the text
of any draft patent applications at least [**] before filing; provided, that if
it is not reasonably practicable to provide such application in such [**]
period, then Voyager will provide a draft copy of such application and a
statement of intent to file such application as soon as is practicable; (b)
provide Genzyme with a copy of each material submission made to and document
received from a patent authority, court or other tribunal regarding such Patent
Rights reasonably promptly after making such filing or receiving such document,
including a copy of each application for such Patent Right as filed together
with notice of its filing date and application number; (c) keep Genzyme
reasonably advised of the status of all material communications, and actual and
prospective filings or submissions regarding such Patent Rights, and will give
Genzyme copies of and a reasonable opportunity to review and comment on any such
material communications, filings and submissions proposed to be sent to any
patent authority or judicial body; and (d) consider in good faith Genzyme’s
reasonable comments on such communications, filings and submissions for such
Patent Rights.

6.2       Enforcement of Licensed AAV Patent Rights

6.2.1    Notification of Infringement.  In the event that Voyager becomes aware
of any actual, alleged or threatened infringement of the Licensed AAV Patent
Rights in a Field, it will promptly notify Genzyme and provide Genzyme with all
details of such infringement of which it is aware.  In the event that Genzyme
becomes aware of any actual,





-  19  -




 

alleged or threatened infringement of the Licensed AAV Patent Rights, it will
promptly notify Voyager and provide Voyager with all details of such
infringement of which it is aware. Any notice provided from one Party to the
other Party pursuant to this Section 6.2.1 shall be referred to as an
“Infringement Notice.”

6.2.2    With respect to any actual, alleged or threatened material infringement
in the Field, it is the intention of the Parties that any such infringement will
first be addressed through enforcement of the Designated Patent Rights,
provided, however, that if the Parties mutually in good faith determine that the
Designated Patent Rights are not sufficiently enforceable with respect to the
particular infringement (for which, if needed, the Parties may decide to request
advice from outside counsel in the country or countries where the infringement
occurs), Genzyme may request Voyager to enforce any other Licensed AAV Patent
Rights that are not Designated Patent Rights (“Non-Designated Patent Rights”)
with respect to such infringing activity, in which case the Parties will
promptly discuss such enforcement in good faith.

6.2.3    Following receipt of an Infringement Notice from, or delivery of an
Infringement Notice to, Voyager, Genzyme will have the first right, but not the
obligation, at its sole expense (including where applicable Voyager’s reasonable
expenses), through counsel of its choosing, to control enforcement (by
initiating an infringement action or taking other appropriate legal action),
including defense and settlement thereof, against any actual, alleged or
threatened Third Party infringement of the Designated Patent Rights to the
extent such infringement is in a Field.  If, however, Genzyme does not initiate
an infringement action or otherwise take affirmative measures to abate any such
actual, alleged or threatened Third Party infringement of the Designated Patent
Rights in a Field within [**] after the date that Genzyme first becomes aware of
such infringement, then Voyager will have the right, but not the obligation, at
its own expense, to bring suit (or take other appropriate legal action) against
any such actual, alleged or threatened infringement of such Patents by a Third
Party in, including the defense and settlement thereof.

6.2.4    Following receipt of an Infringement Notice from, or delivery of an
Infringement Notice to, Genzyme,  Voyager will have the first right, but not the
obligation, at its sole expense (including where applicable Genzyme’s reasonable
expenses), through counsel of its choosing, to control enforcement (by
initiating an infringement action or taking other appropriate legal action)
against any actual, alleged or threatened infringement of any Non-Designated
Patent Rights, including the defense and settlement of thereof. If Voyager does
not initiate an infringement action or otherwise take affirmative measures to
abate any such actual, alleged or threatened Third Party infringement (to the
extent such infringement is in the Field) of any Non-Designated Patent Rights in
a Field within [**] after the date that Voyager first becomes aware of such
infringement, then, with Voyager’s prior written consent (not to be unreasonably
withheld), Genzyme will have the right, but not the obligation, at its own
expense, to bring suit (or take other appropriate legal action) against any such
actual, alleged or threatened infringement of such Non-Designated Patent Rights
by a Third Party, including the defense and settlement thereof.





-  20  -




 

6.2.5    With regard to any suit referred to in Section 6.2.3 or 6.2.4,  the
enforcing Party may, but is not obligated to bring suit in its own name, or if
required by applicable Law, jointly with the other Party, for infringement of
the applicable Patents.

6.2.6    For so long as Genzyme’s rights under Section 3 remain exclusive,
Genzyme may control settlement of any claim or suit for infringement in a Field
of the Designated Patent Rights solely by granting the infringing party a
sublicense under such Patents to the extent consistent with the license granted
to Genzyme and in accordance with the sublicensing provisions of this Agreement.

6.2.7    In the event either Party brings an infringement action in accordance
with this Section 6.2, such Party will notify the other Party at least [**]
prior to filing such action. The non-enforcing Party will, at the enforcing
Party’s reasonable request and expense, reasonably assist the enforcing Party,
including, in the event that it is determined that the non-enforcing Party is an
indispensable Party to such action, by being named as a party in such action,
and cooperate in any such action at the enforcing Party’s request; provided,
however that Voyager will not be required to transfer any right, title, or
interest in or to any of its Patents (or other assets) to Genzyme to confer
standing on Genzyme hereunder.  In addition, if either Party brings an
infringement action hereunder, the other Party will have the right to be
represented separately in such action by counsel of its own choice, at its own
expense.  Genzyme shall not be obligated to assist (financially or otherwise)
Voyager in enforcing Licensed AAV Patent Rights outside the Field.

6.2.8    All recoveries with respect to any action under this Section 6.2 will
first be applied pro rata to reimburse the Parties’ respective reasonable costs
and expenses incurred in accordance with this Section 6.2 and any remaining
amounts shall be will be retained by or paid to Genzyme and shall be treated as
Net Sales, and Genzyme shall pay Voyager a royalty in respect of such recovery
in accordance with Section 4.4 (Royalty Payments).

6.2.9    Neither Party will bear any liability to the other Party as a
consequence of any litigation conducted pursuant to this Section 6.2 or any
unfavorable decision regarding the same, including any decision holding any
Patent Right is invalid or unenforceable.

6.3       For the avoidance of any doubt, except as explicitly set forth in
Section 6.1 or Section 6.2, Voyager shall  retain all prosecution, maintenance
and enforcement rights with respect to the AAV Patent Rights and Genzyme shall
have no rights with respect to the prosecution, maintenance or enforcement of
the AAV Patent Rights.

6.4       If the Licensed AAV Patent Rights include Patent Rights licensed to
Voyager under an In-License Agreement, to the extent there is a conflict between
any of the terms of such In-License Agreement (or any patent management
agreement related thereto) and the terms set forth in this Section 6, the terms
of such In-License Agreement (or patent management agreement related thereto)
shall control.

7.         CONFIDENTIALITY

7.1       Nondisclosure Obligation.  All Confidential Information disclosed by
one Party (the “Disclosing Party”) to the other Party (the “Receiving Party”)
under this Agreement will be





-  21  -




 

maintained in confidence by the Receiving Party and will not be disclosed to a
Third Party or used for any purpose except as set forth in this Agreement
without the prior written consent of the Disclosing Party, except to the extent
that such Confidential Information:

7.1.1    is known by the Receiving Party at the time of its receipt, and not
through a prior disclosure by the Disclosing Party, as documented by the
Receiving Party’s business records;

7.1.2    is known to the public before its receipt from the Disclosing Party, or
thereafter becomes known to the public through no breach of this Agreement by
the Receiving Party;

7.1.3    is subsequently disclosed to the Receiving Party by a Third Party who
is not known by the Receiving Party to be under an obligation of confidentiality
to the Disclosing Party; or

7.1.4    is developed by the Receiving Party independently of Confidential
Information received from the Disclosing Party, as documented by the Receiving
Party’s business records.

7.2       Genzyme Studies. Genzyme shall not disclose any data, results or
reports from the Genzyme Studies to Third Parties until Genzyme has exercised an
Option pursuant to Section 2.4 (Option Exercise) for the Specified Capsid that
is the subject of such Genzyme Study, provided, that the term “Third Parties” as
used in this Section 7.2 shall be deemed to not include any Third Parties that
were involved in the performance or review of such Genzyme Studies.

7.3       Certain Permitted Disclosures.  Notwithstanding the obligations of
confidentiality and non-use set forth in Section 7.1 (Nondisclosure Obligation),
the Receiving Party may use and disclose Confidential Information disclosed to
it, and disclose the existence and terms of this Agreement, as may be reasonably
required by such Party in order for it to perform its obligations and to exploit
its rights under this Agreement, and specifically to:  (a) Related Parties and
their employees, directors, agents, consultants, advisors or other Third Parties
for the performance of its obligations hereunder (or for such entities to
determine their interest in performing such activities) in accordance with this
Agreement, in each case, who are under an obligation of confidentiality with
respect to such information that is no less stringent than the terms of this
Section 7 (Confidentiality); (b) Governmental Authorities or other Regulatory
Authorities in order to obtain patents or perform its obligations or exploit its
rights under this Agreement; provided that such Confidential Information will be
disclosed only to the extent reasonably necessary to do so; (c) the extent
required by Law, including by the rules or regulations of the United States
Securities and Exchange Commission or similar regulatory agency in a country
other than the United States or of any stock exchange or listing entity; and (d)
any bona fide actual or prospective underwriters, investors, lenders or
acquirers of such Party or substantially all of its assets, and to consultants
and advisors of such Party, in each case, who are under an obligation of
confidentiality with respect to such information that is no less stringent than
the terms of this Section 7 (Confidentiality).  If a Party is required by Law to
disclose Confidential Information that is subject to the non-disclosure
provisions of this Section 7 (Confidentiality), such Party will promptly inform
the other Party of the disclosure that is being sought in order to provide the
other Party an





-  22  -




 

opportunity to challenge or limit the disclosure.  Notwithstanding this Section
7.3 (Certain Permitted Disclosures), Confidential Information that is required
to be disclosed by Law will remain otherwise subject to the confidentiality and
non-use provisions of this Section 7.1 (Nondisclosure Obligation).  If either
Party concludes that a copy of any of this Agreement must be filed with the
United States Securities and Exchange Commission or similar regulatory agency in
a country other than the United States, such Party will provide the other Party
with a copy of such agreement showing any provisions hereof as to which the
Party proposes to request confidential treatment, will provide the other Party
with an opportunity to comment on any such proposed redactions and to suggest
additional redactions and will take such Party’s comments into consideration
before filing such agreement.

7.4       Non-Use of Trademarks.  Except to the extent required to comply with
applicable Law or a valid order of a Governmental Authority, neither Party nor
its Related Parties (or Third Parties acting on its or their behalf) will use
the corporate names, logos or trademarks of the other Party without the other
Party’s prior written consent, and each Party and its Related Parties will
retain all right, title and interest in and to its and their respective
corporate names, logos and trademarks.

7.5       No Public Announcement.  Neither Party will issue a press release or
other public announcement relating to this Agreement without the prior written
approval of the other Party, which approval will not be unreasonably withheld,
conditioned or delayed, except that a Party may (a) once a press release or
other public statement is approved in writing by both Parties, make subsequent
public disclosure of the information contained in such press release or other
written statement without the further approval of the other Party and (b) issue
a press release or public announcement as required, in the reasonable judgment
of such Party, by Law,  including by the rules or regulations of the United
States Securities and Exchange Commission or similar regulatory agency in a
country other than the United States or of any stock exchange or listing entity.

8.         REPRESENTATIONS AND WARRANTIES

8.1       Mutual Representations and Warranties.  Each Party represents and
warrants to the other Party that, as of the Effective Date:

8.1.1    it is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation or formation;

8.1.2    it has all requisite corporate power and corporate authority to enter
into this Agreement and to carry out its obligations under this Agreement;

8.1.3    all requisite corporate action on the part of such Party, its directors
and stockholders required by applicable Law for the authorization, execution and
delivery by such Party of this Agreement, and the performance of all obligations
of such Party under this Agreement, has been taken; and

8.1.4    the execution, delivery and performance of this Agreement by such
Party, and its compliance with the provisions hereof, do not and will not:  (a)
violate any provision of applicable Law or any ruling, writ, injunction, order,
permit, judgment or decree of any Governmental Authority; (b) constitute a
breach of, or default under (or an event which,





-  23  -




 

with notice or lapse of time or both, would become a default under) or conflict
with, or give rise to any right of termination, cancellation or acceleration of,
any agreement, arrangement or instrument, whether written or oral, by which such
Party or any of its assets are bound; or (c) violate or conflict with any of the
provisions of such Party’s organizational documents (including any articles or
memoranda of organization or association, charter, bylaws or similar documents).

8.2       Voyager’s Representations and Warranties.  Voyager represents and
warrants to Genzyme that, as of the Effective Date:

8.2.1    Schedule 8.2.1 (AAV Patent Rights) sets forth a complete and accurate
list of all AAV Patent Rights;

8.2.2    with respect to AAV Patent Rights owned by Voyager, Voyager is the sole
and exclusive owner of such AAV Patent Rights free and clear of any claims,
liens, charges or encumbrances;

8.2.3    Voyager has sufficient legal or beneficial title,  ownership or other
Control of the AAV Patent Rights to grant the licenses to such AAV Patent Rights
pursuant to this Agreement;

8.2.4    with respect to AAV Patent Rights owned by Voyager, each such AAV
Patent Right is in full force and effect and Voyager or its Affiliates have
timely paid all filing and renewal fees payable with respect to such patents and
applications

8.2.5    with respect to AAV Patent Rights licensed to Voyager under the [**],
 each such AAV Patent Right, to Voyager’s knowledge, is in full force and effect
and Voyager or its Affiliates have timely paid all filing and renewal fees
payable with respect to such patents and applications;

8.2.6    to Voyager’s knowledge, the AAV Patent Rights are, or, upon issuance,
will be, valid and enforceable patents;

8.2.7    no Third Party:  (a) to Voyager’s knowledge, is infringing any AAV
Patent Right; or (b) has challenged or threatened to challenge the extent,
validity or enforceability of any AAV Patent Right;

8.2.8    to Voyager’s knowledge, practicing the AAV Patent Rights in the Field
does not infringe the intellectual property rights of any Third Party;

8.2.9    there is no:  (a) claim, demand, suit, proceeding, arbitration,
inquiry, investigation or other legal action of any nature, whether civil,
criminal, regulatory or otherwise, pending or, to Voyager’s knowledge,
threatened against Voyager or any of its Affiliates; or (b) judgment or
settlement against or owed by Voyager or any of its Affiliates, in each case, in
connection with the AAV Patent Rights or relating to the transactions
contemplated by this Agreement;





-  24  -




 

8.2.10  to Voyager’s knowledge, no rights or licenses are required under the AAV
Patent Rights for Genzyme to develop, manufacture or commercialize Licensed
Capsids or Licensed other than those granted under Section 3; and

8.2.11  Voyager has not previously entered into any agreement, whether written
or oral, with respect to or otherwise assigning, transferring, licensing,
conveying or otherwise encumbering its right, title or interest in or to
the  AAV Patent Rights that is inconsistent with the rights and licenses granted
to Genzyme under this Agreement.

8.3       Updates to Patent Schedule.  Voyager covenants to update Schedule
8.2.1 (AAV Patent Rights) no less frequently than [**], and more frequently as
may be reasonably requested by Genzyme.

9.         TERM AND TERMINATION

9.1       Term.  This Agreement will be effective beginning on the Effective
Date and will extend to the expiration of the last to expire Royalty Term
(collectively, the “Term”), unless sooner terminated as provided in this Section
9 (Term and Termination).

9.2       Termination for Convenience by Genzyme.  Genzyme will have the right
to terminate this Agreement in its entirety or on a Licensed Product-by-Licensed
Product basis at any time after the Effective Date on thirty (30) days’ prior
notice to Voyager.

9.3       Termination for Material Breach.  This Agreement may be terminated in
its entirety at any time during the Term upon written notice by either Party if
the other Party is in material breach of its obligations hereunder and has not
cured such breach within [**] in the case of a payment breach, or within [**] in
the case of all other breaches, after notice requesting cure of the breach;
provided that if any breach other than a payment breach is not reasonably
curable within [**], and if a Party is making a bona fide effort to cure such
breach, such termination will be delayed for a time period to be agreed upon by
both Parties, not to exceed an additional [**], in order to permit such Party a
reasonable period of time to cure such breach.  If a breach relates to the
non-payment of any amount allegedly due under this Agreement, then the cure
period will be tolled pending resolution of any genuine dispute between the
Parties as to whether such payment is due hereunder.

9.4       Effects of Expiration or Termination.

9.4.1    Generally.  Without limiting any other legal or equitable remedies that
either Party may have, upon expiration or termination of this Agreement, the
following will apply:

9.4.1.1             within [**] of the effective date of any such expiration or
termination Genzyme will submit a final royalty report to Voyager and pay to
Voyager any amounts then-owed within [**] of such submission;

9.4.1.2             in the event Voyager owes a payment to Genzyme pursuant to
Section 5.4.2 (Audit), Voyager will make such payment to Genzyme within [**] of
the effective date of any such expiration or termination; and





-  25  -




 

9.4.1.3             within [**] of the effective date of any such expiration or
termination, each Party will destroy or return to the other Party, at the other
Party’s option, all tangible items bearing, containing or contained in the
Confidential Information of the other Party, with any such destruction certified
to in writing by the destroying Party; provided that each Party may retain one
(1) copy of the Confidential Information of the other Party for use in reviewing
or fulfilling its ongoing obligations hereunder.

9.4.2    Specific Effects of Expiration.  On a country-by-country basis, in the
case of expiration of this Agreement in a country in the Territory, Genzyme’s
license with regard to the Licensed AAV Patent Rights in such country pursuant
to Section 3.1 (License to Genzyme) will become fully-paid up, perpetual,
irrevocable and royalty-free.

9.4.3    Specific Effects of Termination.  Without limiting any other legal or
equitable remedies that either Party may have, if this Agreement is terminated
by Genzyme pursuant to Section 9.2 (Termination for Convenience by Genzyme) or
by either Party pursuant to Section 9.3 (Termination for Material Breach), then:

9.4.3.1             All licenses granted in this Agreement will terminate on the
effective date of termination;

9.4.3.2             Genzyme will be allowed to sell, for a period of [**]
following the effective date of termination, Licensed Products that are in
process of manufacture or in stock as of the effective date of termination;
provided that Genzyme will continue to pay Voyager any amounts that accrue and
are owed pursuant to this Agreement as a result of such sale;

9.4.3.3             If this Agreement is terminated for any reason other than a
termination by Genzyme pursuant to Section 9.3, then Section 2.1.1(c) shall
survive such termination until the [**] of such termination, and all Sections
necessary to effectuate the interpretation and implementation of Section
2.1.1(c) shall survive as long as necessary to give effect to Section 2.1.1(c).

9.5       Accrued Rights.  No expiration or termination of this Agreement will
relieve either Party from any liability which, at the time of such expiration or
termination, has already accrued to the other Party or which is attributable to
a period of time prior to such expiration or termination, or preclude either
Party from pursuing any rights or remedies it may have, at Law or in equity,
which accrued or are based upon any event occurring prior to such expiration or
termination.

10.       INDEMNIFICATION; LIMITATION ON LIABILITY

10.1     Indemnification By Genzyme.  Genzyme will indemnify, hold harmless and
defend Voyager, its Related Parties, and their respective directors, officers,
employees and agents (“Voyager Indemnitees”) from and against any and all Third
Party claims, suits, losses, liabilities, damages, costs, fees and expenses
(including reasonable attorneys’ fees and litigation expenses) (collectively,
“Losses”) arising out of or resulting from, directly or indirectly, (a) any
breach of, or inaccuracy in, any representation or warranty made by Genzyme in
this Agreement, or any breach or violation of any covenant or agreement of
Genzyme in or in the performance of this





-  26  -




 

Agreement or (b) the gross negligence or willful misconduct by or of Genzyme and
its Related Parties, and their respective directors, officers, employees and
agents in the performance of Genzyme’s obligations under this Agreement. 
Genzyme will have no obligation to indemnify the Voyager Indemnitees to the
extent that the Losses arise out of or result from, directly or indirectly, any
breach of, or inaccuracy in, any representation or warranty made by Voyager in
this Agreement, or any breach or violation of any covenant or agreement of
Voyager in or in the performance of this Agreement, or the negligence or willful
misconduct by or of any of the Voyager Indemnitees, or matters for which Voyager
is obligated to indemnify Genzyme under Section 10.2 (Indemnification by
Voyager).

10.2     Indemnification By Voyager.  Voyager will indemnify, hold harmless, and
defend Genzyme, its Related Parties and their respective directors, officers,
employees and agents (“Genzyme Indemnitees”) from and against any and all Losses
arising out of or resulting from, directly or indirectly, (a) any breach of, or
inaccuracy in, any representation or warranty made by Voyager in this Agreement,
or any breach or violation of any covenant or agreement of Voyager in or in the
performance of this Agreement or (b) the gross negligence or willful misconduct
by or of Voyager and its Related Parties, and their respective directors,
officers, employees and agents in the performance of Voyager’s obligations under
this Agreement.  Voyager will have no obligation to indemnify the Genzyme
Indemnitees to the extent that the Losses arise out of or result from, directly
or indirectly, any breach of, or inaccuracy in, any representation or warranty
made by Genzyme in this Agreement, or any breach or violation of any covenant or
agreement of Genzyme in or in the performance of this Agreement, or the
negligence or willful misconduct by or of any of the Genzyme Indemnitees, or
matters for which Genzyme is obligated to indemnify Voyager under Section 10.1
(Indemnification by Genzyme).

10.3     Indemnification Procedure.  In the event of any such claim against any
Genzyme Indemnitee or Voyager Indemnitee (individually, an “Indemnitee”), the
indemnified Party will promptly notify the other Party in writing of the claim
and the indemnifying Party will manage and control, at its sole expense, the
defense of the claim and its settlement.  The Indemnitee will cooperate with the
indemnifying Party and may, at its option and expense, be represented in any
such action or proceeding.  The indemnifying Party will not be liable for any
settlements, litigation costs or expenses incurred by any Indemnitee without the
indemnifying Party’s written authorization.  Notwithstanding the foregoing, if
the indemnifying Party believes that  any of the exceptions to its obligation of
indemnification of the Indemnitees set forth in Section  10.1 (Indemnification
by Genzyme) or Section 10.2 (Indemnification by Voyager) may apply, the
indemnifying Party will promptly notify the Indemnitees, which will then have
the right to be represented in any such action or proceeding by separate counsel
at their expense; provided that the indemnifying Party will be responsible for
payment of such expenses if the Indemnitees are ultimately determined to be
entitled to indemnification from the indemnifying Party for the matters to which
the indemnifying Party notified the Indemnitees that such exception(s) may
apply.

10.4     Limitation on Liability.

10.4.1  NEITHER PARTY WILL BE ENTITLED TO RECOVER FROM THE OTHER PARTY ANY LOST
PROFITS OR SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES IN CONNECTION
WITH THIS AGREEMENT, EXCEPT TO THE EXTENT THAT SUCH DAMAGES (A) ARE





-  27  -




 

INCLUDED IN THIRD PARTY INDEMNIFICATION CLAIMS ARISING PURSUANT TO THIS SECTION
10 (INDEMNIFICATION; LIMITATION ON LIABILITY); (B) ARISE FROM BREACHES OF
SECTION 7 (CONFIDENTIALITY) OR (C) ARE THE RESULT OF FRAUD OR WILLFUL MISCONDUCT
OF A PARTY HERETO.  IN NO EVENT WILL GENZYME’S LIABILITY UNDER THIS AGREEMENT
EXCEED THE TOTAL AMOUNT OF PAYMENTS RECEIVED BY VOYAGER HEREUNDER DURING THE
TWELVE (12) MONTH PERIOD IMMEDIATELY PRECEDING THE EVENT(S) GIVING RISE TO THE
LIABILITY.

10.4.2  EXCEPT AS EXPRESSLY STATED TO THE CONTRARY, THE LIMITATIONS STATED ABOVE
WILL APPLY WHETHER THE ASSERTED CLAIM, LIABILITY OR DAMAGES ARE BASED ON
CONTRACT (INCLUDING BREACH OF WARRANTY), TORT (INCLUDING NEGLIGENCE AND STRICT
LIABILITY) OR ANY OTHER LEGAL OR EQUITABLE GROUNDS, AND REGARDLESS OF WHETHER
THE ASSERTED CLAIM, LIABILITY OR DAMAGES ARISE FROM PERSONAL INJURY, PROPERTY
DAMAGE, ECONOMIC LOSS OR ANY OTHER KIND OF INJURY, LOSS OR DAMAGE.  EACH OF SUCH
LIMITATION IS INTENDED TO BE ENFORCEABLE REGARDLESS OF WHETHER ANY OTHER
EXCLUSIVE OR NON-EXCLUSIVE REMEDY UNDER THIS AGREEMENT FAILS OF ITS ESSENTIAL
PURPOSE.

11.       DISPUTE RESOLUTION

11.1     Escalation.  Should a Dispute arise between the Parties, the Parties
will adhere to the following procedures in their attempts to resolve the
Dispute:

11.1.1  The Party claiming that the Dispute exists will give notice in writing
to the other Party of the nature of the Dispute.

11.1.2  Within [**] of such notice, the [**] of each Party (or their designees)
will meet in person at a mutually acceptable time and  location or by means of
telephone or video conference to negotiate a settlement of the Dispute.

11.1.3  If the [**] of each Party (or their designees) fail to resolve the
Dispute within such [**] period, then either Party may pursue a legal remedy in
accordance with Section 12.3 (Jurisdiction) and Section 12.4 (Venue).

11.2     Waiver of Jury Trial.  EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

12.       MISCELLANEOUS

12.1     Entire Agreement; Amendments.  This Agreement contains the entire
understanding of the Parties with respect to the subject matter hereof, and
supersedes all previous arrangements with respect to the subject matter hereof,
whether written or oral.  This Agreement





-  28  -




 

(including the Schedules attached hereto) may be amended, or any term hereof
modified, only by a written instrument duly-executed by authorized
representatives of both Parties hereto.

12.2     Governing Law.  This Agreement will be construed and the respective
rights of the Parties determined in accordance with the substantive Laws of The
Commonwealth of Massachusetts, notwithstanding any provisions of Massachusetts
Law or any other Law governing conflicts of laws to the contrary, and the patent
Laws of the relevant jurisdiction without reference to any rules of conflict of
laws.

12.3     Jurisdiction.  Each Party by its execution hereof (a) hereby
irrevocably submits to the jurisdiction of the United States District Court and
state courts located in Boston, Massachusetts for the purpose of any Dispute
arising between the Parties, except as otherwise expressly provided in this
Agreement; (b) hereby waives, to the extent not prohibited by applicable Law,
and agrees not to assert, by way of motion, as a defense or otherwise, in any
such Dispute, any claim that (i) it is not subject personally to the
jurisdiction of the above-named court, (ii) its property is exempt or immune
from attachment or execution, (iii) any such Dispute brought in the above-named
court should be dismissed on grounds of forum non conveniens, should be
transferred or removed to any court other than the above-named court, or should
be stayed by reason of the pendency of some other proceeding in any other court
other than the above-named court or (iv) this Agreement or the subject matter
hereof may not be enforced in or by such court; and (c) hereby agrees not to
commence any such Dispute other than before the above-named court. 
Notwithstanding the previous sentence a Party may commence any Dispute in a
court other than the above-named court solely for the purpose of enforcing an
order or judgment issued by the above-named court.

12.4     Venue.  Each Party agrees that for any Dispute between the Parties,
such Party will bring such Dispute only in the federal courts of the United
States of America located in Boston, Massachusetts and any appellate court
having jurisdiction over appeals from such  courts.  Each Party further waives
any claim and will not assert that venue should properly lie in any other
location within the selected jurisdiction.

12.5     Assignment.  Except as provided in this Section 12.5 (Assignment), this
Agreement may not be assigned or otherwise transferred, nor may any right or
obligation hereunder be assigned or transferred, by either Party without the
written consent of the other Party.  Notwithstanding the foregoing, either Party
may, without the other Party’s written consent, assign this Agreement and its
rights and obligations hereunder in whole or in part to an Affiliate or to a
party that acquires, by or otherwise in connection with, merger, sale of assets
or otherwise, all or substantially all of the business of the assigning Party to
which the subject matter of this Agreement relates, provided that the assignee
agrees in writing to assume all of the assigning Party’s obligations under this
Agreement.  The assigning Party will remain responsible for the performance by
its assignee of this Agreement or any obligations hereunder so assigned.  Any
purported assignment in violation of this Section 12.5 (Assignment) will be
void.

12.6     Severability.  If any provision hereof should be held invalid, illegal
or unenforceable in any respect in any jurisdiction, the Parties hereto will
substitute, by mutual consent, valid provisions for such invalid, illegal or
unenforceable provisions, which valid provisions in their economic effect are
sufficiently similar to the invalid, illegal or unenforceable





-  29  -




 

provisions that it can be reasonably assumed the Parties would have entered into
this Agreement with such valid provisions.  If such valid provisions cannot be
agreed upon, the invalidity, illegality or unenforceability of one or several
provisions of this Agreement will not affect the validity of this Agreement as a
whole, unless the invalid, illegal or unenforceable provisions are of such
essential importance to this Agreement that it is to be reasonably assumed that
the Parties would not have entered into this Agreement without the invalid,
illegal or unenforceable provisions.

12.7     Headings.  The captions to the Sections hereof are not a part of this
Agreement, but are merely for convenience to assist in locating and reading the
several Sections hereof.

12.8     Waiver of Rule of Construction.  Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement.  Accordingly, the rule of construction that any ambiguity in
this Agreement will be construed against the drafting Party will not apply.

12.9     Interpretation.  Except where the context expressly requires
otherwise:  (a) the use of any gender herein will be deemed to encompass
references to either or both genders, and the use of the singular will be deemed
to include the plural (and vice versa); (b) the words “include”, “includes” and
“including” will be deemed to be followed by the phrase “without limitation” and
will not be interpreted to limit the provision to which it relates; (c) the word
“will” will be construed to have the same meaning and effect as the word
“shall”; (d) any definition of or reference to any agreement, instrument or
other document herein will be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein); (e) any reference herein to any Person will
be construed to include the Person’s successors and assigns; (f) the words
“herein”, “hereof’ and “hereunder”, and words of similar import, will be
construed to refer to this Agreement in each of their entirety, as the context
requires, and not to any particular provision hereof; (g) all references herein
to Sections or Schedules will be construed to refer to Sections or Schedules of
this Agreement, and references to this Agreement include all Schedules hereto;
(h) the word “notice” means notice in writing (whether or not specifically
stated) and will include notices, consents, approvals and other written
communications contemplated under this Agreement; (i) provisions that require
that a Party, the Parties or any committee hereunder “agree,” “consent” or
“approve” or the like will require that such agreement, consent or approval be
specific and in writing, whether by written agreement, letter, approved minutes
or otherwise (but excluding e-mail and instant messaging); (j) references to any
specific law, rule or regulation, article, Section or other division thereof,
will be deemed to include the then-current amendments thereto or any replacement
or successor law, rule or regulation thereof; and (k) the term “or” will be
interpreted in the inclusive sense commonly associated with the term “and/or.”

12.10   No Implied Waivers; Rights Cumulative.  No failure on the part of
Voyager or Genzyme to exercise, and no delay in exercising, any right, power,
remedy or privilege under this Agreement, or provided by statute or at Law or in
equity or otherwise, will impair, prejudice or constitute a waiver of any such
right, power, remedy or privilege, or be construed as a waiver of any breach of
this Agreement or as an acquiescence therein, nor will any single or partial
exercise of any such right, power, remedy or privilege preclude any other or
further exercise thereof or the exercise of any other right, power, remedy or
privilege.





-  30  -




 

12.11   Notices.  All notices which are required or permitted hereunder will be
in writing and sufficient if delivered personally, sent by facsimile (and
promptly confirmed by personal delivery, registered or certified mail or
overnight courier), sent by nationally-recognized overnight courier or sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

If to Voyager, to:

Voyager Therapeutics, Inc.

 

75 Sidney Street

 

Cambridge, Massachusetts 02139

 

Attention:  Chief Executive Officer

 

Facsimile No.:  (617) 621-2971

 

 

With a copy to:

WilmerHale LLP

 

7 World Trade Center

 

250 Greenwich Street

 

New York, NY 10007

 

Attention:  Brian Johnson

 

Facsimile No.:  (212) 230-8888

 

 

If to Genzyme, to:

Sanofi

 

50 Binney Street

 

Cambridge, MA 02142

 

Attention: Brian Bronk, Head of Rare Disease Business Development and Licensing

 

 

With a copy to:

Sanofi

 

50 Binney Street

 

Cambridge, MA 02142

 

Attention: Attention: Dan Haines, Head of Legal Global Functions

 

 

And to:

Ropes & Gray LLP

 

Prudential Tower

 

800 Boylston Street

 

Boston, MA 02199-3600

 

Attention:  David M. McIntosh

 

Facsimile No.:  (617) 235-0507

 

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith.  Any such notice
will be deemed to have been given:  (a) when delivered, if personally delivered
or sent by facsimile on a business day (or if delivered or sent on a
non-business day, then on the next business day); (b) on receipt, if sent by
overnight courier; or (c) on receipt, if sent by mail.





-  31  -




 

12.12   Force Majeure.  Neither Party will be held liable to the other Party nor
be deemed to have defaulted under or breached this Agreement for failure or
delay in performing any obligation under this Agreement to the extent that such
failure or delay is caused by or results from causes beyond the reasonable
control of the affected Party, potentially including embargoes, war, acts of war
(whether war is declared or not), insurrections, riots, civil commotions,
strikes, lockouts or other labor disturbances, fire, floods, or other acts of
God.  The affected Party will notify the other Party of such force majeure
circumstances as soon as reasonably practical and will promptly undertake all
reasonable efforts necessary to cure such force majeure circumstances.

12.13   [**] as Third Party Beneficiary.  If and for so long as the Specified
Capsids or Licensed Capsids, as applicable at any given time, are Covered by
Patent Rights licensed to Voyager under the [**],  Genzyme and Voyager agree
that if the [**] is terminated, and if Genzyme wishes to maintain its sublicense
under the [**] as contemplated by and to the extent permitted under Section 2.3
of the [**], then Genzyme (a) shall render directly to [**] all consideration
that Genzyme would have owed to Voyager under this Agreement if the [**] had not
been terminated, and (b) [**] shall be a third party beneficiary under Sections
5 and 6 of this Agreement.

12.14   Independent Contractors.  It is expressly agreed that Voyager and
Genzyme are independent contractors and that the relationship between Voyager
and Genzyme does not constitute a partnership, joint venture or agency.  Voyager
will not have the authority to make any statements, representations or
commitments of any kind, or to take any action, which will be binding on
Genzyme, without the prior written consent of Genzyme, and Genzyme will not have
the authority to make any statements, representations or commitments of any
kind, or to take any action, which will be binding on Voyager without the prior
written consent of Voyager.

12.15   Survival.  The following sections will survive expiration or termination
of this Agreement and will remain in full force and effect:  Section 2.1.1(c)
(Voyager Reports), Section 4 (Consideration) and Section 5 (Reports; Recording
Keeping; Audit) (to the extent such Sections survive pursuant to Section
9.4.3.3), Section 7 (Confidentiality), Section 9.4 (Effects of Expiration or
Termination), Section 10 (Indemnification; Limitation on Liability), Section 11
(Dispute Resolution) and Section 12 (Miscellaneous).  Except as otherwise set
forth in this Section 12.14 (Survival), upon expiration or termination of this
Agreement, all rights and obligations of the Parties under this Agreement will
cease.

12.16   Counterparts.  The Agreement may be executed in two or more
counterparts, including by facsimile or PDF signature pages, each of which will
be deemed an original, but all of which together will constitute one and the
same instrument.

12.17   Binding Effect; No Third Party Beneficiaries.  As of the Effective Date,
this Agreement will be binding upon and inure to the benefit of the Parties and
their respective permitted successors and permitted assigns.  Except as
expressly set forth in Section 12.13 of this Agreement, no Person other than the
Parties and their respective Affiliates and permitted assignees hereunder will
be deemed an intended beneficiary hereunder or have any right to enforce any
obligation of this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

 



-  32  -




 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

GENZYME CORPORATION

VOYAGER THERAPEUTICS, INC.

 

 

 

 

BY:

/s/ Muzammil Mansuri

BY:

/s/ G. Andre Turenne

NAME:

Muzammil Mansuri

NAME:

G. Andre Turenne

TITLE:

Executive Vice President, Strategy and Business Development

TITLE:

President and Chief Executive Officer

 

 

Signature Page to Amended and Restated Option and License Agreement

 

